DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on June 20, 2022 has been entered.
 
Drawings
The drawings were received on June 20, 2022 and September 23, 2021. These drawings are NOT acceptable because they appear to introduce new matter; specifically, in Fig. 3, the specifics of the indication of the seals 103 added in the amendment of September 23, 2021 to the drawing appears to be new matter, particularly as to the locations, shapes, and sizes thereof.
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “seal positioned between the motor housing and the motor” as set forth in claim 1, line 14 must be shown or the feature(s) canceled from the claim(s). It is noted that as viewed in Fig. 4A, there is no structure between the motor housing 96 and the motor 60 (in addition to the issue that there is no support in the original disclosure that the features now marked as 103 are seals). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment to the specification filed September 23, 2021 stands objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: the addition of numerals 103 that correspond with the drawing change objected to above.
Applicant is required to cancel the new matter in the reply to this Office Action.




Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 stand/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 7, the recitation “biased” renders the claim vague and indefinite since no structure has been set forth to perform such a function; in lines 16-18, the recitation
“wherein actuation of the motor results in a noise level of dispensing actuation external to the dispenser, according to Dispenser Noise Test, of less than 53 A-weighted decibels based at least in part on the motor being within the feed roller and the seal”

renders the claim vague and indefinite as to what disclosed structure is being set forth, particularly as to what is the structure that causes or otherwise results in such a noise level (e.g., it is noted that “the structure that causes or otherwise results in such a noise level” includes considerations such as, as previously stated, from what distance is the noise measured, whether there is intervening structure between the noise level measurement device and the structure from which the noise is generated, as well as factors such as the material from which the components surrounding the sound-generating components are made, etc.).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kanbar et al., U. S. Pub. No. 2007/0257147 in view of Official Notice as evidenced by:
(a)	Kuehneman U. S. Pub. No. 2008/0128446;
(b)	Hintze, pn 2,297,220, Whelan, pn 3,591,315, and/or Swank, pn 4,399,080; and 
(c)	Burns, pn 3,619,948.
Kanbar substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a roll (e.g., 24);
a housing (e.g., 12) that holds the roll;
a feed roller (e.g., 26) positioned in a non-touching relationship with respect to the roll and operable to engage sheet material unwound from the roll, and wherein the feed roller is rotatably mounted within the housing;
a press (e.g., 48) roller biased (e.g., by 56) toward the feed roller;
a motor (e.g., 42) operably connected to the feed roller to drive rotation of the feed roller, and wherein the motor is within the feed roller (e.g., see Fig. 4);
a motor housing (e.g., 30) connected to the motor to support the motor within the feed roller;
a seal positioned between the motor housing and the motor to dampen vibrations caused by operation of the motor, wherein an air gap is positioned between a cylindrical portion of the motor housing and an inner side wall of the feed roller such that the cylindrical portion and the inner side wall are separated by the air gap; 
a seal positioned between the motor housing and the motor to dampen vibrations caused by operation of the motor; and
wherein actuation of the motor results in a noise level of dispensing actuation, external to the housing, of less than 53 A-weighted decibels based at least in part on the motor being within the feed roller and the seal (e.g., as best understood, this limitation does not correspond to any specific additional structure of the claimed invention, so it must be considered that Kambar discloses all of the claimed structure as best understood from the claims and thus it must be fully capable of performing the same function);
[claim 2] wherein actuation of then motor results in the noise level of the dispensing actuation to be less than 50 A-weighted decibels based at least in part on the motor being within the feed roller (e.g., as best understood, this limitation does not correspond to any specific additional structure of the claimed invention, so it must be considered that Kambar discloses all of the claimed structure as best understood from the claims and thus it must be fully capable of performing the same function);
[claim 3 (from 2)] wherein actuation of then motor results in the noise level of the dispensing actuation to be less than 48 A-weighted decibels based at least in part on the motor being within the feed roller (e.g., as best understood, this limitation does not correspond to any specific additional structure of the claimed invention, so it must be considered that Kambar discloses all of the claimed structure as best understood from the claims and thus it must be fully capable of performing the same function);
[claim 4] wherein actuation of then motor results in the noise level of the dispensing actuation being less between 45.6 and 53 A-weighted decibels based at least in part on the motor being within the feed roller (e.g., as best understood, this limitation does not correspond to any specific additional structure of the claimed invention, so it must be considered that Kambar discloses all of the claimed structure as best understood from the claims and thus it must be fully capable of performing the same function);
[claim 5] wherein actuation of then motor results in the noise level of the dispensing actuation being between 45.6 and 50 A-weighted decibels based at least in part on the motor being within the feed roller (e.g., as best understood, this limitation does not correspond to any specific additional structure of the claimed invention, so it must be considered that Kambar discloses all of the claimed structure as best understood from the claims and thus it must be fully capable of performing the same function);
[claim 6] wherein actuation of then motor results in the noise level of the dispensing actuation being between 45.6 and 47.4 A-weighted decibels based at least in part on the motor being within the feed roller (e.g., as best understood, this limitation does not correspond to any specific additional structure of the claimed invention, so it must be considered that Kambar discloses all of the claimed structure as best understood from the claims and thus it must be fully capable of performing the same function);
[claim 7] comprising a power supply (e.g., 64) operably connected to the motor to drive the motor, wherein the power supply is outside of the feed roller (e.g., see Fig. 2).
Thus, Kanbar lacks:
(a)	 the press member being a roller as follows:
[from claim 1] a press roller biased toward the feed roller;
(b)	a seal as follows:
[from claim 1] a seal positioned between the motor housing and the motor to dampen vibrations caused by operation of the motor; and
(c)	an air gap as follows:
[from claim 1] wherein an air gap is positioned between a cylindrical portion of the motor housing and an inner side wall of the feed roller such that the cylindrical portion and the inner side wall are separated by the air gap.
	Regarding (a), Kanbar discloses a press member (e.g., 48) and thus lacks the press member being a press roller. However, the Examiner takes Official notice that such press rollers are old and well known in the art and provide various well known benefits including providing rolling contact with a workpiece to reduce the amount of friction between the press surface and the workpiece while still allowing pressure against the drive/feed roller to advance the workpiece, wherein the reduction friction can reduce or eliminate any potential damage to the surface of the workpiece. As evidence in support of the taking of Official notice, Kuehneman discloses one of many known examples of such a biased press roller. Therefore, it would have been obvious to one having ordinary skill in the art to replace the press member of Kanbar with a press roller to gain the well known benefits including those described above.
Regarding (b), the Examiner takes Official notice that such seals are old and well-known in the art and provide various well known benefits including damping and noise-reduction. As evidence in support of the taking of Official notice, Hintze (e.g., see claim 4, lines 3-7); Whelan (e.g., see Fig. 4, specifically the non-metallic material provided between the motor 58 and the motor housing 62; and Swank (e.g., see 40, Fig. 3, see col. 3, lines 61-68 and col. 4, lines 11-14). Therefore, it would have been obvious to one having ordinary skill in the art to provide such a seal around the motor of Kanbar to gain the well-known benefits including those described above.
Regarding (c), the Examiner takes Official notice that it is old and well known in the art to support a motor in a housing with an air gap between the motor and the housing to provide various well known benefits. For example, it is old and well known in the art to provide an assembly in which the motor is supported by ribs such that air gaps are provided in the spaces between the ribs and between the outer circumference of the motor and the inner circumference of the housing to provide a configuration in which the air around the motor allows for cooling of the motor and the ribs allow for an easier assembly configuration wherein the motor is supported at spaced points along the motor facilitating easier manufacturing of the motor support since only the ribs have to be held to tolerance rather than the entire inner surface of the housing. As evidence in support of the taking of Official notice, Burns discloses one of many known examples of providing an air gap between the outer circumference of a motor and an inner circumference of a structure acting as a motor housing. Therefore , it would have been obvious to one having ordinary skill in the art to provide such an air gap positioned between the cylindrical portion of the motor housing and the inner side wall of the feed roller of Kanbar to gain the well known benefits including those described above.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.
First, regarding the objection to the drawings directed to the seals and applicant’s declaration therefor, it is respectfully submitted that the question is not whether the seals could be configured in applicant’s opinion. Rather, the question is whether the original disclosure provides support for the specific seal configuration now shown and described. Additionally, applicant has not stated that such seal configurations provided on motors in such a manner are conventional or otherwise old and well known. Additionally, it is respectfully submitted that Figure 4A does not show any such seals, particularly ones located between the motor housing and the motor. Thus, it is respectfully submitted that the original disclosure does not provide sufficient support for the specific seal configurations now shown and described as numeral 103. 
Second, regarding applicant’s arguments with respect to the noise levels being claimed, the Examiner acknowledges applicant’s positions but is not persuaded, particularly because there is insufficient structural details claimed to result in such a noise level including the specific manufacturing details (such as materials used) that result in such specific ranges of noise levels.
Third, regarding applicant’s argument directed at the prior art rejection regarding the seals, applicant argues:
Kanbar was filed in 2006. Swank was filed in 1981, Whelan was filed in 1969, and Hintze was filed in 1939. So in the 83 years since Hintze, the 41 years since Swank and the almost a decade between Kanbar and the instant application, no one thought to use the claimed seals on the claimed motor and motor housing as recited in the claims. Further, the relied upon portions of Kanbar do not speak to noise being an issue. These factors alone speak that it speak that it would not be obvious to combine Kanbar with the other references a suggested in the Office Action.

The Examiner respectfully disagrees with applicant’s analysis. It is respectfully submitted that applicant’s statement that “no one thought to use the claimed seals on the claimed motor and motor housing” is speculative as applicant has not provided any proof or evidence of such. Other possibilities are that patent applications were filed for such a combination over the years and did not result in patents, or that a patent was never pursued for such a combination.
	Therefore, for at least the reasons described above, it is respectfully submitted that the claimed invention does not patentably distinguish over the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M. Michalski can be reached at 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
July 15, 2022